      Case 5:18-cv-00767-BLF Document 181 Filed 03/18/20 Page 1 of 3



 1   J. DAVID HADDEN (CSB No. 176148)                  MICHAEL A. SHERMAN (SBN 94783)
     dhadden@fenwick.com                               masherman@stubbsalderton.com
 2   SAINA S. SHAMILOV (CSB No. 215636)                JEFFREY F. GERSH (SBN 87124)
     sshamilov@fenwick.com                             jgersh@stubbsalderton.com
 3   TODD R. GREGORIAN (CSB No. 236096)                SANDEEP SETH (SBN 195914)
     tgregorian@fenwick.com                            sseth@ stubbsalderton.com
 4   RAVI R. RANGANATH (CSB No. 272981)                WESLEY W. MONROE (SBN 149211)
     rranganath@fenwick.com                            wmonroe@stubbsalderton.com
 5   SHANNON E. TURNER (CSB No. 310121)                STANLEY H. THOMPSON, JR. (SBN
     sturner@fenwick.com                               198825)
 6   CHIEH TUNG (CSB No. 318963)                       sthompson@stubbsalderton.com
     ctung@fenwick.com                                 VIVIANA B. HEDRICK (SBN 239359)
 7   FENWICK & WEST LLP                                vhedrick@stubbsalderton.com
     Silicon Valley Center                             STUBBS ALDERTON MARKILES, LLP
 8   801 California Street                             15260 Ventura Boulevard, 20TH Floor
     Mountain View, CA 94041                           Sherman Oaks, CA 91403
 9   Telephone:     650.988.8500                       Telephone:    (818) 444-4500
     Facsimile:     650.938.5200                       Facsimile:    (818) 444-4520
10
     Attorneys for AMAZON.COM, INC.,                   Attorneys for PERSONALWEB
11   AMAZON WEB SERVICES, INC., and                    TECHNOLOGIES, LLC
     TWITCH INTERACTIVE, INC.                          [Additional Attorneys listed below]
12
                                    UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                             SAN JOSE DIVISION
15
     IN RE PERSONALWEB TECHNOLOGIES,                    Case No.: 5:18-md-02834-BLF
16   LLC, ET AL., PATENT LITIGATION
                                                        Case No.: 5:18-cv-00767-BLF
17   AMAZON.COM, INC., and AMAZON WEB
     SERVICES, INC.,                                    Case No.: 5:18-cv-05619-BLF
18
                      Plaintiffs
19         v.
                                                        STIPULATION AND [PROPOSED]
     PERSONALWEB TECHNOLOGIES, LLC and                  ORDER REGARDING EXTENSION TO
20                                                      FILE MOTION FOR ATTORNEY FEES
     LEVEL 3 COMMUNICATIONS, LLC,
                                                        AND COSTS OF AMAZON.COM, INC.,
21                    Defendants,                       AMAZON WEB SERVICES, INC., AND
                                                        TWITCH INTERACTIVE, INC.
22
     PERSONALWEB TECHNOLOGIES, LLC and
23   LEVEL 3 COMMUNICATIONS, LLC,

24                    Plaintiffs,
           v.
25
     TWITCH INTERACTIVE, INC.,
26
                      Defendant.
27

28
     STIP. AND PROPOSED ORDER RE EXTENSION
     TO FILE FEES MOTION OF AMAZON AND                                 CASE NOS.: 5:18-md-02834-BLF,
     TWITCH                                                 5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 181 Filed 03/18/20 Page 2 of 3



 1          Amazon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”), Twitch

 2   Interactive, Inc. (“Twitch”), and PersonalWeb Technologies, LLC (“PersonalWeb”) stipulate as

 3   follows:

 4          WHEREAS, per stipulation of the parties and Court order, Amazon’s and Twitch’s deadline

 5   to file a motion for attorneys’ fees and related expenses (“Motion”) is currently March 18, 2020

 6   (Dkts. 582, 583);

 7          WHEREAS, due to COVID-19 and the shelter-in-place orders, Fenwick & West LLP,

 8   counsel for Amazon and Twitch, has closed its San Francisco and Mountain View offices, and is

 9   relying on remote working arrangements for its attorneys and staff;

10          WHEREAS, counsel for Amazon is experiencing difficulty with remote working

11   arrangements, and the parties have agreed to a two-day extension for Amazon and Twitch to file

12   its Motion, and a two-day extension for PersonalWeb to file its opposition to the Motion;

13          BASED ON THE FOREGOING, THE PARTIES HEREBY STIPULATE as follows:
14          1. Amazon and Twitch shall have up until March 20, 2020 to file the Motion; and
15          2. PersonalWeb shall have up until May 4, 2020 to file its opposition papers to the Motion.
16

17   Dated: March 18, 2020                       FENWICK & WEST LLP
18
                                                 By: /s/ J. David Hadden
19                                                   J. David Hadden
                                                     dhadden@fenwick.com
20
                                                      Attorneys for AMAZON.COM, INC., and
21                                                    AMAZON WEB SERVICES, INC.
                                                      TWITCH INTERACTIVE, INC.
22

23   Dated: March 18, 2020                       STUBBS, ALDERTON & MARKILES, LLP

24
                                                 By: /s/ Viviana Boero Hedrick
25                                                       MICHAEL A. SHERMAN
                                                         JEFFREY F. GERSH
26                                                       SANDEEP SETH
                                                         WESLEY W. MONROE
27                                                       STANLEY H. THOMPSON, JR.
                                                         VIVIANA BOERO HEDRICK
28                                                       ATTORNEYS FOR DEFENDANT
      STIP. AND PROPOSED ORDER RE EXTENSION
      TO FILE FEES MOTIONS OF AMAZON AND                                  CASE NOS.: 5:18-md-02834-BLF,
      TWITCH                                         1         5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 181 Filed 03/18/20 Page 3 of 3



 1                                                     Attorneys for
                                                       PERSONALWEB TECHNOLOGIES, LLC
 2

 3
                                              ATTESTATION
 4
              The undersigned attests that concurrence in the filing of the foregoing document was
 5
     obtained from all of its signatories.
 6
     Dated: March 18, 2020                       FENWICK & WEST LLP
 7

 8                                              /s/ J. David Hadden
                                                J. David Hadden
 9                                              Attorney for AMAZON.COM, INC., AMAZON
                                                WEB SERVICES, INC., and TWITCH
10                                              INTERACTIVE, INC.
11

12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14   Dated:
                                                Honorable Beth Labson Freeman
15                                              United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
      STIP. AND PROPOSED ORDER RE EXTENSION                             Case No.: 5:18—md-02834-BLF
      TO FILE FEES MOTION OF AMAZON AND                                   Case No. 5:18-cv-00767-BLF
      TWITCH                                       2                      Case No. 5:18-cv-05619-BLF
